Citation Nr: 1631413	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  12-04 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a left ankle disability as secondary to service-connected right ankle sprain residuals.

2.  Entitlement to service connection for a left hip disability as secondary to service-connected right ankle sprain residuals.

3.  Entitlement to service connection for a low back disability as secondary to service-connected right ankle sprain residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1976 to March 1979. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

A subsequent October 2009 rating decision reconsidered the claims and confirmed and continued the previous December 2008 denial.  

Because this appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, these matters must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.


The Veteran asserts that he has disorders of the left ankle, left hip, and low back that are related to his service connected right ankle disability.  Specifically, he maintains that his right ankle disability resulted in an altered gait pattern and affected his weight-bearing in such a way that contributed to the development of disorders of the left ankle, left hip, and low back.  He further contends that his right ankle instability resulted in a number of falls which have also contributed to his left ankle, left hip, and low back conditions.  

The Board finds that a new VA examination is required to address the likelihood that the Veteran's currently diagnosed left ankle, left hip, and low back disabilities are caused or aggravated by his service-connected right ankle sprain residuals.  In this regard, the Board finds that the August 2009 VA joints examination report and opinion did not adequately address the issue of aggravation, as required by the Court of Appeals for Veterans' Claims (Court).  See Allen v. Brown, 7 Vet. App. 439, 449 (1995); see also 38 C.F.R. § 3.310(b).  

In the August 2009 VA examination, the examiner simply opined that the Veteran's left ankle, left hip, and low back disorders were "less likely as not (less than 50/50 probability) caused by or a result of service connected right ankle condition.  With regard to the issue of aggravation, the Court observed that the language "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  Id.  Thus, the Board finds that the August 2009 examination report is not adequate for the purpose of making a decision on these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Additionally, the Board notes that, in finding against a relationship between the Veteran's service connected right ankle disability and his left ankle, left hip, and low back conditions, the August 2009 VA joints examiner determined that "evidence in the record" reflected that the Veteran's "history of increasing back, [left] ankle and [left] hip pain" initially manifested following a "fall in 2006[, which] caus[ed a] fracture [of the left] ankle and precipitat[ed the] back and hip conditions."  See August 2009 VA Compensation and Pension (C&P) Joints (Shoulder/Elbow/Wrist/Hip/Knee/Ankle) Examination Report.  However, the examiner failed to support this finding with any rationale, failed to cite the "evidence in the record" upon which he relied, and failed to offer any insight as to whether the "fall in 2006" was in any way related to the Veteran's documented right ankle pathology, including pain, limitation of motion, and instability.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).

Accordingly, a new examination is warranted to address the likelihood that the Veteran's current left ankle, left hip, and low back pathologies are caused or aggravated by his service-connected right ankle disability, and to specifically address the effect on his left ankle, left hip, and low back disorders of any altered gait, impaired weight bearing, and/or repeated falls associated with his right ankle disability.  See, e.g., December 2009 VA Nursing Emergency Department Note (reflecting that the Veteran has a history of falls and has impaired gait); July 2012 VA Emergency Department Note (reflecting that the Veteran fell and twisted his left ankle); August 2009 VA C&P Joints Examination Report (attributing the Veteran's disorders of the left ankle, left hip, and low back to injuries sustained by the Veteran in a fall in 2006).  See also April 2009 VA Podiatry Consultation Report (noting "chronic ankle instability" and stating that the Veteran's "left ankle, hip and back pain could be compensatory secondary to his right ankle pain").  But see Bloom v. West, 12 Vet. App. 185, 187 (1999) (emphasizing that a medical statement using the term " could," "may," or "possibly," without supporting clinical data or other rationale, is too speculative to provide the degree of certainty required for medical nexus evidence).


Furthermore, the Board notes that the evidence reflects that the Veteran has been incarcerated, both prior to and during the appellate period.  See VA and SSA Prisoner Computer Matches dated in June 2004, October 2007, October 2010, and June 2016; April 2008 Certificate of Discharge (reflecting that the Veteran was incarcerated the Western New Mexico Correctional Facility (WNMCF) located in Grants, New Mexico, and at the Lea County Correctional Facility in Hobbs, New Mexico, during the periods from April 2004 to April 2008 and from April 2010 to April 2012).  Some records of treatment during his imprisonment have been associated with the claims file among the records furnished by the Social Security Administration (SSA) as part of his SSA disability claim.  However, it does not appear that complete medical records from his imprisonment are of record.  See 38 C.F.R. § 3.159(c)(1) (2015) (concerning VA's duty to assist in obtaining potentially relevant records from non-Federal sources, including State or local governmental entities, private medical care providers, current or former employers, and other non-Federal governmental sources).  These records are especially pertinent given the evidence reflecting that the fall injuries referenced by the VA examiner occurred during a period of incarceration.  See August 2009 VA C&P Joints Examination Report (diagnosing disorders of the left ankle, left hip, and low back stemming from injuries sustained by the Veteran when he fell some time in 2006).  Accordingly, on remand, these records should be obtained.

Finally, in addition to the medical treatment records generated during his periods of incarceration, the RO/AMC should also obtain and associate with the claims file any additional outstanding VA treatment records, including all records of VA treatment dated since January 2012.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional treatment records that he would like VA to obtain.  

A specific request should be made for information relating to medical treatment provided at the Western New Mexico Correctional Facility (WNMCF) located in Grants, New Mexico, and at the Lea County Correctional Facility in Hobbs, New Mexico, during the periods from April 2004 to April 2008 and from April 2010 to April 2012.  

Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims folder.

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

2.  Associate with the claims file all outstanding VA treatment records, including all records of VA treatment dated since January 2012.

3.  Upon completion of the foregoing, schedule the Veteran for an appropriate VA examination(s) to assess the nature and likely etiology of any identified disabilities affecting his left ankle, left hip, and low back.  

The entire claims file and a copy of this REMAND must be made available to the examiner(s) in conjunction with the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.


The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation, i.e. X-rays, MRI studies, electromyography (EMG) tests, nerve conduction velocity (NCV) studies, and range of motion studies in degrees using a goniometer.  All pertinent symptomatology and all clinical findings, including ranges of motion pertinent to the left ankle, left hip, and low back, and all neurological findings, should be reported in detail.

The examiner should identify all current left ankle, left hip, and low back disorders found to be present. 

As to each identified condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current disorder affecting his left ankle, left hip, and/or low back was either (a) caused by, or (b) aggravated by the Veteran's service-connected right ankle disability.  The examiner must specifically address the effect on any identified disability of the left ankle, left hip, and/or low back of any altered gait, impaired weight bearing, and/or repeated falls associated with his right ankle disability

In rendering this opinion, the examiner should acknowledge and address the following:

* The April 2009 VA Podiatry Consultation Report, which notes that the Veteran's "left ankle, hip and back pain could be compensatory secondary to his right ankle pain"; 

* The August 2009 VA C&P Joints Examination Report, which attributes the Veteran's disorders of the left ankle, left hip, and low back to injuries sustained by the Veteran in a fall in 2006; 

* The Veteran's VA treatment records reflecting his history of falls; and 

* The Veteran's February 2010 RO Formal Hearing Testimony discussing his symptomatology and his fall history.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions, and, if necessary, citing to specific evidence in the file supporting conclusions.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

4.  Next, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5.  Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




